             Case 3:18-cv-04495-JD Document 71-1 Filed 03/26/19 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13

14
     IN RE RESISTORS ANTITRUST LITIGATION            Related Case No. 3:15-cv-03820-JD
15
                                                     Case No. 3:18-cv-04495-JD
16

17   This Document Relates To:
                                                     xxxxxxxxxxORDER GRANTING
                                                     [PROPOSED]
18
                                                     FLEXTRONICS INTERNATIONAL
     FLEXTRONICS INTERNATIONAL USA, INC.’S           USA, INC.’S UNOPPOSED MOTION TO
19
     INDIVIDUAL ACTION                               EXTEND TIME TO AMEND
20                                                   COMPLAINT TO NAME ADDITIONAL
                                                     PARTIES
21

22

23

24

25

26
27

28

30

31              [PROPOSED] ORDER GRANTING FLEXTRONICS INTERNATIONAL USA, INC.’S UNOPPOSED
                  MOTION TO EXTEND TIME TO AMEND COMPLAINT TO NAME ADDITIONAL PARTIES
32
                 Case 3:18-cv-04495-JD Document 71-1 Filed 03/26/19 Page 2 of 3



 1          This matter comes before the Court on Flextronics International USA, Inc.’s Unopposed
 2   Motion To Extend Time To Amend Complaint To Name Additional Parties.
 3
            Upon consideration of the motion, the papers submitted in support and in response thereto,
 4
     and good cause appearing, the motion is GRANTED.
 5
            The March 29, 2019 deadline for Plaintiff Flextronics International USA, Inc. to file an
 6

 7   amended complaint naming additional parties is extended by thirty-one days, to Monday, April

 8   29, 2019.

 9          IT IS SO ORDERED.
10

11
     DATED: _______________
            3/28/19
12
                                          __________________________________________
13                                        HONORABLE JAMES DONATO
                                          UNITED STATES DISTRICT COURT JUDGE
14

15   Submitted by:

16   Dated: March 26, 2019
17   WILLIAMS MONTGOMERY & JOHN LTD.
     By: /s/ Charles E. Tompkins
18

19   Charles E. Tompkins, admitted pro hac vice
     cet@willmont.com
20   1200 18th Street NW, Suite 325
     Washington, D.C. 20036
21   Telephone: (202) 791-9951
22   Facsimile: (312) 630-8586

23   Eric R. Lifvendahl (admitted pro hac vice)
     erl@willmont.com
24   233 S. Wacker Drive, Suite 6800
     Chicago, IL 60606
25   Telephone: (312) 443-3200
26   Facsimile: (312) 630-8500

27

28                                             -2-
     [PROPOSED] ORDER GRANTING FLEXTRONICS INTERNATIONAL USA, INC.’S UNOPPOSED MOTION
30            TO EXTEND TIME TO AMEND COMPLAINT TO NAME ADDITIONAL PARTIES

31
               Case 3:18-cv-04495-JD Document 71-1 Filed 03/26/19 Page 3 of 3



 1   RAINS LUCIA STERN ST. PHALLE & SILVER, PC
 2   By:     /s/ Eustace de Saint Phalle
 3         Eustace de Saint Phalle

 4   Eustace de St. Phalle (CA Bar # 171900)
     EdeSaintPhalle@rlslawyers.com
 5   220 Montgomery Street, 15th Floor
     San Francisco, CA 94104
 6
     Telephone: (415) 341-9341
 7   Facsimile: (925) 609-1690

 8   Attorneys for Flextronics International USA, Inc.

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                             -3-
     [PROPOSED] ORDER GRANTING FLEXTRONICS INTERNATIONAL USA, INC.’S UNOPPOSED MOTION
30            TO EXTEND TIME TO AMEND COMPLAINT TO NAME ADDITIONAL PARTIES

31
